DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 02/05/2021, with respect to claims 11-22 have been fully considered and are persuasive.  The rejection of previous office actions has been withdrawn. Upon further searches and considerations, claims 11-22 are allowed. Particularly, none of prior arts disclose the concept of claim limitation “transmitting the video data in the reproduction interval, the video data being divided into a plurality of video packets, and the plurality of video packets being transmitted after the video control information in the reproduction interval is transmitted;
transmitting audio control information in the reproduction interval according to a transmission order, the transmission order of audio control information in the reproduction interval for reproduction of audio data in the reproduction interval corresponding to the video data in the reproduction interval in such a way that the audio control information in the reproduction interval is transmitted after the video control information is transmitted; and
transmitting the audio data in the reproduction interval, the audio data in the reproduction interval being divided into a plurality of audio packets, the plurality of audio packets being transmitted continuously as a group without transmitting any other packets between the plurality of audio packets, the plurality of audio packets being transmitted after the audio control information in the reproduction interval is transmitted, wherein
the video data is one of a plurality of video data obtained by dividing a video signal, the audio data is one of a plurality of audio data obtained by dividing an audio signal, and reproduction start times of video data other than leading video data included in the plurality of video data in the reproduction interval are different from reproduction start times of audio data other than leading audio data included in the plurality of audio data in the reproduction interval.”
Allowable Subject Matter
Claims 11-22 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425